DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 9 June 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 37, 38, and 40-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9 June 2022.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The substitute specification filed 26 January 2022 has been entered.
Claim Objections
Claim 13 is objected to because of the following informalities:  Regarding Claim 13, the ending “; and” should be replaced with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 16 and 17, it is unclear what is meant by “at least substantially free”. It is unclear what else is encompassed by more than “substantially free”. Is the claim scope the same if “at least” were to be omitted? It is unclear what is required by “substantially,” since it is a relative term without standard set forth in the Specification or the prior art. See MPEP 2173.05(b).
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 49 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Commander et al., W.O. Int’l Pub. No. 2017/004424 A1 [hereinafter Commander]. 
Commander teaches method, which leads to cobalt deposit:
A method of electrodepositing cobalt onto a substrate comprising recessed features and non-feature areas (electroplating cobalt into interconnect features and outside the features; Commander abstract, fig. 1), the method comprising: 
(a) receiving the substrate in an electroplating chamber (substrate placed into electroplating bath, which a person having ordinary skill in the art would have understood to have been held by a chamber; Commander p. 4-5, fig. 1); 
(b) immersing the substrate into a cobalt electrolyte, the cobalt electrolyte comprising:
(a) a source of cobalt ions (cobalt ions; Commander p. 10); 
(b) boric acid (boric acid; Commander p. 4); 
(c) a pH adjuster (sulfuric acid used to adjust pH; Commander p. 6); and 
(d) an organic additive, wherein the organic additive comprises a suppressor (organic suppressor; Commander p. 10); and 
(c) electroplating cobalt into the features and onto the onto the non-feature areas for a period of time and under conditions to achieve a seam-free, bottom-up fill in the recessed features and plating on the non-feature (Commander pp. 1-2, 5, 10, claims 65, 84, & 87). 
Commander does not exemplify claimed organic additive. However, it would be expected that the deposit of Commander would have been the same as or substantially the same as those encompassed by the claim since there is no distinction in evidence regarding deposits formed from claimed organic additive that is absent in Commander.
Claim(s) 1 and 6-17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mevellec WO 2019/179897.
Mevellec teaches cobalt deposit on surface of substrate (page 1, lines 3-4).
As well, the deposits are characterized: ("The invention also relates to a process for filling cavities with cobalt... [t]he process of the invention ... (fills) the cavities and the deposition of the overburden layer in a single electrodeposition step"; see page 3 lines 1-13; and example 4).
Mevellec teaches the electroplated cobalt deposit exhibits a thickness difference across substantially the entire surface of the substrate of less than about 200 nm (page 10 lines 30-31: "The layer of cobalt, also called overburden layer, can have a thickness of between 20 nm and 300 nm. It advantageously has a constant thickness over the entire surface of the substrate outside the cavities. The layer is also uniform, shiny and compact"; example 4: "The thick layer of cobalt of 150 nm on the structures has a resistivity of 7.5 Ohm.cm")).
Furthermore, with the thickness being less than 200 nm, the variation must be less than 200 nm.
As well, Mevellec does not refer to hysteresis loop characteristics being claimed. However, these features of the deposition process are understood to monitor deposition process rather than characterize the deposit in terms of composition or structure other than features otherwise expressly claimed (Specification, paragraphs 68-71).
Thus, having established obviousness of other expressly claimed features, it would be expected that the rendered obvious deposit would have been the same as or substantially the same as those encompassed by the claim since there is no distinction in evidence regarding deposits formed from claimed hysteresis characteristics that is absent in Mevellec.
Mevellec does not exemplify forming layer from electrolyte of Claims 14, 16, and 17. However, it would be expected that the deposit of Mevellec would have been the same as or substantially the same as those encompassed by the claim since there is no distinction in evidence regarding deposits formed from claimed electrolyte that is absent in Mevellec.
Claim Rejections - 35 USC § 103
Claim(s) 49 is/are rejected under 35 U.S.C. 103 as obvious over Commander et al., W.O. Int’l Pub. No. 2017/004424 A1 [hereinafter Commander] in view of Doubina et al., U.S. Patent App. Pub. No. 2016/0273117 A1 [hereinafter Doubina]. 
Commander teaches method, which leads to cobalt deposit:
A method of electrodepositing cobalt onto a substrate comprising recessed features and non-feature areas (electroplating cobalt into interconnect features and outside the features; Commander abstract, fig. 1), the method comprising: 
(a) receiving the substrate in an electroplating chamber (substrate placed into electroplating bath, which a person having ordinary skill in the art would have understood to have been held by a chamber; Commander p. 4-5, fig. 1); 
(b) immersing the substrate into a cobalt electrolyte, the cobalt electrolyte comprising:
(a) a source of cobalt ions (cobalt ions; Commander p. 10); 
(b) boric acid (boric acid; Commander p. 4); 
(c) a pH adjuster (sulfuric acid used to adjust pH; Commander p. 6); and 
(d) an organic additive, wherein the organic additive comprises a suppressor (organic suppressor; Commander p. 10); and 
(c) electroplating cobalt into the features and onto the onto the non-feature areas for a period of time and under conditions to achieve a seam-free, bottom-up fill in the recessed features and plating on the non-feature (Commander pp. 1-2, 5, 10, claims 65, 84, & 87). 
Commander does not exemplify claimed organic additive, although Commander teaches acetylenic suppressor. Commander pp. 4, 6, 10.
Doubina teaches the use of acetylenic suppressors such as reaction products of propylene oxides for use in cobalt electroplating. Doubina abstract, [0041].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s suppressor to be Doubina’s propylene oxide reaction product to yield the predictable result of a suitable suppressor in cobalt electroplating. 
In doing so, a cobalt deposit formed by claimed electrolyte would be obtained.
Claims 1-4 and 6-17 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Commander et al., W.O. Int’l Pub. No. 2017/004424 A1 [hereinafter Commander] in view of Basol et al., U.S. Patent App. Pub. No. 2002/0053516 A1 [hereinafter Basol.
Commander teaches method, which leads to cobalt deposit:
A method of electrodepositing cobalt onto a substrate comprising recessed features and non-feature areas (electroplating cobalt into interconnect features and outside the features; Commander abstract, fig. 1), the method comprising: 
(a) receiving the substrate in an electroplating chamber (substrate placed into electroplating bath, which a person having ordinary skill in the art would have understood to have been held by a chamber; Commander p. 4-5, fig. 1); 
(b) immersing the substrate into a cobalt electrolyte, the cobalt electrolyte comprising:
(a) a source of cobalt ions (cobalt ions; Commander p. 10); 
(b) boric acid (boric acid; Commander p. 4); 
(c) a pH adjuster (sulfuric acid used to adjust pH; Commander p. 6); and 
(d) an organic additive, wherein the organic additive comprises a suppressor (organic suppressor; Commander p. 10); and 
(c) electroplating cobalt into the features and onto the onto the non-feature areas for a period of time and under conditions to achieve a seam-free, bottom-up fill in the recessed features and plating on the non-feature areas (since Commander discusses how the plating bath without an accelerator proceeds from the bottom up satisfactorily and since Commander discusses how seams were a problem before, a person having ordinary skill in the art would have recognized that there would have been no seams; Commander pp. 1-2, 5, 10, claims 65, 84, & 87).
II. Level - Basol
Commander is silent on the levelness and wherein the cobalt deposit exhibits a thickness difference across substantially the entire surface of the substrate of less than about 200 nm.
But Commander must have some kind of levelness/roughness on the substrate. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
A result-effective variable is a variable which achieves a recognized result. The determination of the optimum or workable ranges of a result-effective variable is routine experimentation and therefore obvious. MPEP § 2144.05.
Basol teaches that the thickness uniformity (i.e. thickness difference) is a variable that achieves the recognized result of affecting the CMP process and may cause problems if there is non-uniformity, hence making it a result-effective variable. See Basol [0018].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with the variable and determined the optimum or workable range to be inclusive of the claimed range/value(s).
Commander in view of Basol does not refer to hysteresis loop characteristics being claimed. However, these features of the deposition process are understood to monitor deposition process rather than characterize the deposit in terms of composition or structure other than features otherwise expressly claimed (Specification, paragraphs 68-71).
Thus, having established obviousness of other expressly claimed features, it would be expected that the rendered obvious deposit would have been the same as or substantially the same as those encompassed by the claim since there is no distinction in evidence regarding deposits formed from claimed hysteresis characteristics that is absent in Commander in view of Basol.
Claims 2-4. The cobalt deposit according to claim 1, wherein the electroplated cobalt deposit exhibits a thickness difference of less than about 100 nm (claim 2), 75 nm (claim 3), 50 nm (Claim 4). These claims are rejected for similar reasons stated in the claim 1 rejection.
Claim 16. Deposit formed with cobalt electrolyte that is at least substantially free of an accelerator (accelerator free). Commander p. 10.
Claim 17. Deposit formed with cobalt electrolyte that is at least substantially free of a depolarizer (no mention of a depolarizer).
Claim(s) 2-4 is/are rejected under 35 U.S.C. under 35 U.S.C. 103 as obvious over Mevellec WO 2019/179897. Mevellec is relied upon as set forth above in the section 102/103 rejection over Mevellec. Mevellec may not exemplify claimed thickness difference of these claims, but teaches range that claims encompass (page 10, lines 30 and 31). It would have been obvious to one of ordinary skill in the art at the time of filing to prepare deposits having suggested overburden thickness in Mevellec since these are suggested as effective. In doing so, it would be expected that the claimed thickness difference characteristic would be obtained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        27 September 2022